DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitations "the first conductive pad" and “the second conductive pad”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chong et al. (US 2019/0287949 A1).
	Regarding claim 1, Chong discloses a micro LED mounting structure (Fig. 1B) comprising:
	a first layer (102) having a conductive pad (unlabeled pad directly contacting 110G) disposed on a surface of the first layer;
	a second layer (155R) including a first surface (top surface), a second surface (bottom surface) opposite the first surface and disposed on the surface of the first layer, and a via-hole (145) extending from the conductive pad of the first layer to the first surface and including a conductive material therein; and
	a micro LED (140G) disposed on the first surface of the second layer to be electrically connected with the conductive material included in the via-hole.
	wherein the via-holes includes a first opening (top opening) in the first surface of the second layer and in which the conductive material is provided,
	wherein the conductive material at the first surface provides a conductive area (top surface) on a portion of the first surface of the second layer; and
	wherein the conductive area and an area within a specified area of the conductive area (entirety of the top surface of the conductive material within the via-hole) define a substantially flat surface (see Fig. 1B).
	Regarding claim 5, the conductive area is electrically connected to the micro LED (see Fig. 1B).
Regarding claim 6, the first surface of the second layer faces a first direction (up), and
	the via-hole extends from the second surface of the second layer to the first surface of the second layer in the first direction (see Fig. 1B).
	Regarding claim 9, the conductive pad can be construed to include a first conductive pad (unlabeled pad directly contacting left 110G) and a second conductive pad (unlabeled pad directly contacting right 110G) electrically isolated form the first conductive pad.
	the conductive area includes a first conductive (corresponding to the conductive material over the left 110G) and a second conductive area (corresponding to the conductive material over the right 110G) electrically isolated from the first conductive area, and
the via-hole includes a first via-hole (via hole over left 110G) configured to electrically connected the first conductive area and the first conductive pad and a second via-hole (via-hole over right 110G) configured to electrically connect the second conductive area and the second conductive pad.
Regarding claim 10, the first via-hole and the second via-hole each include a plurality of via-holes (see Fig. 1B).
Regarding claim 12, the micro LED includes a first side (left side) and a second side (bottom side) at a predetermined angle which has a length of 100 micrometers of less (“less than 10” microns in ¶ 0022), when the first surface of the second layer is viewed from above. and
wherein the via-hole has a diameter of 20 micrometers of less (less than 20 microns because the micro LED only has a width of less than 10 microns and four individual via-holes contact a micro-LED).
Regarding claim 13, the conductive area has a shape substantially corresponding to a cross-section of the via-hole (see Fig. 1B).
Regarding claim 14, the first layer includes glass (¶ 0027), and
the second layer comprises a film attached to the first of the first layer (see Fig. 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong as applied to claim 1 above, and further in view of Tajima et al. (US 2015/0034997 A1).
Regarding claim 2, Chong does not disclose that the conductive material includes two disparate conductive materials. However, it is well-known in the art that via-holes in light emitting devices may contain a conductive material includes a first conductive material (silver in portion 84 in the via in Fig. 1B of Tajima; ¶ 0035) included in at least a portion of the via-hole and a second conductive material (AuSn in portion 83 in the via in Fig. 1B of Tajima; ¶ 0034) different from the first conductive material. There is 
Regarding claim 7, the second conductive material includes a solder material includes tin (¶ 0034 of Tajima).
Regarding claim 8, the first conductive material includes silver (¶ 0035 of Tajima).
Regarding claim 11, Chong further discloses that the first layer includes a ground area, and
the conductive pad is electrically connected with the ground area (¶ 0027).

 Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong as applied to claim 1 above, and further in view of Uang et al. (US 2006/0249834 A1).
Regarding claim 3: Chong does not disclose that the conductive material includes two disparate conductive materials. 
However, it is well-known in the art that via-holes in light emitting devices may contain a conductive material includes a first conductive material (nickel in 407 in Fig. 4F of Uang; ¶ 0034) and a second conductive material (solder in 408; ¶ 0034). 
There is as benefit to using solder to endcap a high conductivity central fill material with a barrier of nickel in a via-hole in that the solder endcaps increase the adhesion between the via layer and the surrounding layers, leading to a lower likelihood of undesirable separation while the barrier layer prevents diffusion. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to substitute the multi-layer conductive material disclosed by Uang for the 
wherein the first portion, the second portion, and the third portion each include the first conductive material and the second portion also includes the second conductive material.
Regarding claim 4, in the device of the combination, the ratio of the second conductive material to the first conductive material of the second portion increases toward the first surface of the second layer (as it goes from nickel to solder).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Tajima.
Regarding claim 15, Chong discloses a micro LED mounting structure (Fig. 1B) comprising:
	a micro-LED (140G) includes an electrode (electrode on bottom of 140G); 
a base (102) having a conductive pad (unlabeled pad directly contacting 110G) disposed on a first surface of the base;
	a film (155R) including a first surface (top surface) on which the micro LED is disposed and a second surface (bottom surface) opposite the first surface and disposed on the first surface of the base,
a via including a via-hole (145) extending from the conductive pad of the first layer to the first surface and including a conductive filler therein; the via being provided through the film and having a first opening in the first surface of the film and a second opening in the second surface of the film and the conductive filler being provided in the via-hole.

	In the device of the combination, the conductive filler includes a first end surface and a second end surface that are provided at opposite ends of the conductive filler, the first end surface contacting the electrode through the first opening and the second end surface contacting the conductive pad through the second opening, wherein the first end surface is in substantially the same plane with an area within a specified area of the first opening in the first surface of the film, wherein the second end surface is in substantially the same plane with an area within a specified area of the second opening in the second surface of the film, wherein the conductive filler includes a first portion adjacent to the first end surface, a second portion adjacent to the second end surface, and a third portion between the first portion and the second portion, and wherein the at least two conductive materials include a metal material in the first portion, the second portion, and the third portion and a solder material in the first portion and the second portion. (Compare Figs. 1B of Chong and Tajima).
	Regarding claim 16, a ratio of the solder material to the metal material in the conductive filler increases from the third portion to the first portion or the second portion (see Fig. 1B of Tajima).
	Regarding claim 17, an extension length of the conductive filler substantially corresponds to a thickness of the film (see Fig. 1B of Chong).
Regarding claim 18, the electrode included in the micro LED includes a first electrode (corresponding to left LED 110G of Chong) and a second electrode (corresponding to right LED 110G of Chong), wherein the conductive pad formed on the base includes a first conductive pad (corresponding to left LED 110G of Chong) connected with the first electrode and a second conductive pad (corresponding to right LED 110G of Chong) connected with the second electrode, and wherein the via includes a first via (corresponding to left LED 110G of Chong) configured to connect the first electrode and the first conductive pad and a second via (corresponding to right LED 110G of Chong) configured to connect the second electrode and the second conductive pad.
Regarding claim 19, Chong further discloses that the base layer includes a ground area, and
the conductive pad is electrically connected with the ground area (¶ 0027).
	Regarding claim 20, the via includes a plurality of sub-vias configured to electrically connect the electrode and the conductive pad (see Fig. 1B of Chong).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.C/               Examiner, Art Unit 2815                 

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826